                 Case 1:10-cr-00948-PKC Document 41 Filed 05/10/19 Page 1 of 2


                                          LrrrvreN, Ascnn & GrornLLA, r,tp
                                                666 FTFTH AVENUE - 17TE FIOOR
                                                      NE.w YORK, NY 1O1O3

RICHARD M. ASCHE                                                                        WRITER'SCELLPHONE
                                                     TELEPHONE (2   |   2) AO9-45OO
RUSSELL M. GIOIELLA                                                                     (91't) 414-69s1
JACK T. LITMAN ft976-20to)                                                                    WRlTER'S EMAIL

                                                                                      4ng@l4g11yc-._gqm




                                                             May 9,2019




    BY EMAIL (castelnysdchambers@nysd.uscourts.                          ggn)

    Honorable P. Kevin Castel
    United States District Court
    Southern District of New York
    500 Pearl Street
    New York, New York 10007

                           Re:         United States v. Seggerman
                                       Case No, 10 CR 948 (PKC)

    Dear Judge Castel:

                   This letter is to request that you grant Suzanne Seggerman, whom this firm
    represents, a brief extension for the filing of a Sentencing Memorandum in her behalf.
    Sentencing is scheduled for May 23,2019, at 11:00 am. We arer aware that under the Court's
    Practices for Sentencing Proceedings, the memorandum would have been due yesterday (May 8,
    2019).

                   The memorandum is substantially completed. We have been awaiting the
    completion of an updated Pre-Sentence Investigation Report ("the Report) to finalize the
    Memorandum, and were advised by the Probation Officer that the Report was to be posted by
    close of business yesterday. I was notified that the Report was fi1ed on ECF but I am unable to
    access its content. I understand that the government is able to aocess the content and we have
    asked the government if they can download a copy and send it to us.

                   We would, of course, like to see the updatedl Report prior to filing our
    Memorandum, and we anticipate that we can file promptly after reviewing the Report. We
    believe that one way or the other the Report will get to us today or Monday, and thus we
    respectfully request an extension from the Court's normal practices to allow the filing of the
    Memorandum by close of business Tuesday, May 14.


    DOC# 3124307   v|   -5ll 0/l   9
                 Case 1:10-cr-00948-PKC Document 41 Filed 05/10/19 Page 2 of 2

LrrruAx, Asorrn &       Gromrl4 ttp
     Honorable P. Kevin Castel
     May 9,   l0l9
     Page 2



                        We have communicated with the government about this matter and they have
     authorized us to advise the Court that they have no objection to our request for this extension.

                        We thank the Court for its consideration of this matter.


                                                           Respectfully submitted,




                                                           Russell M. Gioiel

     RMG:lcl

     cc by   email: AUSA        Andrew Dember, Esq,
                        And-re":y",D"emb-er@u_s-doj-ep-y




     DOC# 3124307.vl -5/10119
